Citation Nr: 1758249	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1962 to April 1963 and active duty from January 1964 to January 1968.


These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

While the Veteran requested to appear at a hearing with the Board, he withdrew this request in March 2010.  In February 2013 and May 2015, the Board remanded the claim for additional development. 

The Board notes that the Veteran submitted a claim for service connection for posttraumatic stress disorder.  A claim for service connection encompasses claims for all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence discussed below and Clemons, the Board has characterized the Veteran's claim broadly as an acquired psychiatric disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In May 2015, the Board remanded this case for additional development, including an addendum medical opinion.  A review of the evidence of record reveals remand is again warranted. 

i.  Anxiety and Posttraumatic Stress Disorder (PTSD)

The Board requested an addendum to a September 2013 medical opinion.  The September 2013 examiner provided an addendum opinion in May 2017, after reviewing of the record.  

In September 2013, the examiner found that none of the Veteran's reported stressors met the requirements for PTSD.  In the May 2017 addendum opinion, the examiner addressed anxiety generally, noting the lack of a diagnosis of, or treatment for, an anxiety disorder in the Veteran's medical records.  However, since the September 2013 examination, the Veteran has provided statements regarding potential stressors that were not considered during the September 2013 examination, as well as supporting evidence.  See, e.g., Letter received March 2017, dated July 30, 1965 (Veteran wrote about seeing an individual's foot mashed after it was caught in a tank turret).  In light of this, remand is warranted to consider other posttraumatic stress disorder stressors.  

Although the examiner stated that "the Veteran has never been diagnosed with an anxiety disorder or received treatment for an anxiety disorder" through a VA medical center, the record reflects the contrary.  For example, VA records from September 23, 2013 reflect PTSD as an active problem and hydroxyzine as an active medication for anxiety.  Similarly a VA psychiatry note from May 25, 2012 reflects a diagnosis of anxiety disorder, not otherwise specified.  

ii.  Depression Aggravation

In September 2013, as noted above, the Veteran underwent a VA PTSD examination.  In the accompanying report the examiner noted a history of depression, but the lack of criteria for PTSD.  The examiner opined the "claimed condition" was less likely than not incurred in or caused by service.  

In support of this opinion, the examiner noted in the rationale section that the Veteran did not meet the criteria for PTSD.  The examiner also noted the Veteran's long history of depressive symptoms, but that "the Veteran's depression has been primarily focused on a variety of physical and financial issues.  He does admit to guilt about not serving in country during the Vietnam war.  He states that he trained many soldiers while in Germany and he feels guilty that they served in combat and he did not."  

Given that the Veteran's claimed condition was PTSD and this was a PTSD examination, the examiner did not make clear the opinion provided applied to PTSD and depression.  

Remand is warranted for a nexus opinions regarding the Veteran's major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since August 2014.

2.  Attempt to verify the Veteran's newly reported stressors.

3.  Schedule the Veteran for a VA psychiatric examination.  After review of the record and interview of the Veteran, the VA examiner should comment on the following inquiries:

a) The examiner should identify any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time during the appeal period.  If the examiner finds PTSD or anxiety disorder, not otherwise specified, were not disabilities during the appeal period, the examiner should state so and provide a rationale.

b)  For each acquired psychiatric disorder that is currently shown or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise caused by or aggravated by the Veteran's active service.

A complete rationale for each opinion expressed must be provided.

4.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




